           Case 1:16-cr-00826-LTS Document 470 Filed 06/01/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                    No. 16-CR-826-LTS

MARK FERNANDEZ,

                 Defendant.

-------------------------------------------------------x



                                                     ORDER

                 The Court has received Defendant Mark Fernandez’s pro se motion for a

reduction in sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). (Docket Entry No. 468.) Section

3582(c)(1)(A) provides, in relevant part, that:

                 the court . . . upon motion of the defendant after the defendant has fully
                 exhausted all administrative rights to appeal a failure of the Bureau of
                 Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days
                 from the receipt of such a request by the warden of the defendant’s
                 facility, whichever is earlier, may reduce the term of imprisonment . . .
                 after considering the factors set forth in section 3553(a) to the extent that
                 they are applicable, if it finds that . . . extraordinary and compelling
                 reasons warrant such a reduction . . . and that such a reduction is
                 consistent with applicable policy statements issued by the Sentencing
                 Commission.

18 U.S.C.A. § 3582(c)(1)(A) (Westlaw through P.L. 116-140). Mr. Fernandez’s motion does not

indicate that he has made any application to the Warden of his facility. Thus, it appears that he

has not exhausted all administrative rights to appeal a failure of the Bureau of Prisons (“BOP”)

to bring a motion on his behalf, nor have 30 days lapsed since the receipt by the Warden of the

facility at which he is confined of a compassionate release request by Mr. Fernandez. Therefore,




FERNANDEZ - MTN FOR COMPASSIONATE RELEASE.DOCX VERSION JUNE 1, 2020                                 1
         Case 1:16-cr-00826-LTS Document 470 Filed 06/01/20 Page 2 of 2



Defendant’s motion is denied without prejudice. Docket Entry No. 468 is resolved. Chambers

will mail a copy of this order to Mr. Fernandez.



       SO ORDERED.

Dated: New York, New York
       June 1, 2020

                                                           _/s/ Laura Taylor Swain_____
                                                           LAURA TAYLOR SWAIN
                                                           United States District Judge


Copy mailed to:
Mark Fernandez
#78695-054
FCI Fort Dix
Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640




FERNANDEZ - MTN FOR COMPASSIONATE RELEASE.DOCX VERSION JUNE 1, 2020                          2
